DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.


Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive.
 Applicant argument in claim 1 is that the Goldentouch prior art totally silent on “obtaining a ratio of a first cost of the cost metrics to a second cost of the cost metrics and obtaining the confidence value based on the ratio” and Goldentouch never states that  “determining a confidence value for the block based on the cost metrics”.


a) Lee clearly teaches determining a confidence value for the block based on the cost metrics (Pars. 33, 63: In rate-distortion analysis, the best motion vector candidate (prediction) is chosen as the one that minimizes the rate-distortion metric (i.e. unlikeliness or negative-confidence value) D+.lamda.R, where the distortion D measures the error between the input block and its matching region, while the rate R quantifies the cost (in bits) to encode the prediction and .lamda. is a scalar weighting factor. The actual rate cost contains two components: texture bits, the number of bits needed to encode the quantized transform coefficients of the residual signal (the input block minus the prediction), and motion vector bits, the number of bits needed to encode the motion vector); and 
The Examiner introduce Goldentouch to meet the limitation of “obtaining a ratio of a first cost of the cost metrics to a second cost of the cost metrics and obtaining the confidence value based on the ratio”
b) Goldentouch teaches cameras capture target images, wherein the cameras obtaining the depth dimension from the capture images (para [110], fig.1 Illustrate and described), further, the images can be store and obtained from the left and right sensors data (para [128]).
Further, Goldentouch teaches “obtaining a ratio of a first cost of the cost metrics to a second cost of the cost metrics and obtaining the confidence value based on the ratio” (Paragraphs [0132-0134] teach cost metric per disparity level/value, wherein the cost metric is calculate bock by block comparison of the original sensor data as broadly read on ratio of a first cost of the cost metrics to a second cost of the cost metrics and obtaining the confidence value based on the ratio).

For the reason above the combination of Lee and Goldentouch prior art are maintain and rejection below.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170070745 A1) in view of Goldentouch et al. (US 2018/0130220 A1).
As per claims 1, 10 and 19, Lee discloses a method for obtaining a perceptual importance map for an image (Par. 27: The importance maps may be computationally configured using temporal information and spatial information), the method comprising: 
determining cost metrics for a set of candidate motion vectors for a block of pixels of the image (Pars. 33, 63: In rate-distortion analysis, the best motion vector candidate (prediction) is chosen as the one that minimizes the rate-distortion metric D+.lamda.R, where the distortion D measures the error between the input block and its 
determining a confidence value for the block based on the cost metrics (Pars. 33, 63: In rate-distortion analysis, the best motion vector candidate (prediction) is chosen as the one that minimizes the rate-distortion metric (i.e. unlikeliness or negative-confidence value) D+.lamda.R, where the distortion D measures the error between the input block and its matching region, while the rate R quantifies the cost (in bits) to encode the prediction and .lamda. is a scalar weighting factor. The actual rate cost contains two components: texture bits, the number of bits needed to encode the quantized transform coefficients of the residual signal (the input block minus the prediction), and motion vector bits, the number of bits needed to encode the motion vector); and 
obtaining a perceptual importance metric for the block by modifying the confidence value based on perceptual importance of visual contents of the block (Pars. 15, 27, 34, 63, 89, 95, 115, 70: Perceptual statistics may be used to compute importance maps that indicate which regions of a video frame are important to the human visual system (HVS).).
Lee is silent on 
obtaining a ratio of a first cost of the cost metrics to a second cost of the cost metrics and obtaining the confidence value based on the ratio.
In an analogous art, Goldentouch teaches

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lee with Goldentouch’s such that determining cost metrics for a set of candidate motion vectors for a block of pixels of the image, obtaining a ratio of a first cost of the cost metrics and perceptual importance metric for the block by modifying the confidence value based on perceptual importance of visual contents of the block in order to determining the best  values for pixels images. 
As per claims 2 and 11, Lee and Goldentouch discloses the method of claim 1, Lee teaches wherein the modifying includes: restricting the cost metrics used for determining the confidence value to an area of the image that is smaller than an area from which cost metrics are used for determining a motion vector for the block of pixels (Par. 18: Another type of importance map is based on spatial contrast sensitivity and measures the HVS response to spatial characteristics such as brightness, edges, spatial frequencies, and color…. Objects and features are also typically detected with the aid of spatial contrast measures (e.g., the presence of edges as indicated by spatial frequency gradients); Par. 19: Temporal frequency then serves as an input to the temporal contrast sensitivity function (TCSF), which can be computed for every data block to generate a temporal importance map that indicates which regions of the video frame are most noticeable to human observers).

As per claims 4 and 13, Lee and Goldentouch discloses the method of claim 1, Lee teaches wherein the modifying includes: applying one or more of either or both of spatial or temporal filters to the confidence value and confidence values of either or both of neighboring blocks of pixels of the image or blocks of pixels of either or both of future and past frames (Par. 61: The reconstructed signal 75 may be passed through an in-loop filter 80 such as a deblocking filter, and the (possibly filtered) reconstructed signal becomes part of the frame store 85 that aids prediction of future input blocks; Par. 63: In the motion vector candidate filtering step 120, then, the approximate rate-distortion metric is used to select either a single "best" initial motion vector or a smaller set of "best" initial motion vectors 125).
As per claims 5 and 14, Lee and Goldentouch discloses the method of claim 1, Lee teaches wherein the modifying includes: applying one or more of linear or non-linear transformations to the confidence value (Par. 28: The temporal information for the importance maps may be provided by a computational transformation process (e.g. an algorithm) that determines the encoding importance of each block for inter-prediction in future frames).

As per claims 7 and 16, Lee and Goldentouch discloses the method of claim 1, Lee teaches wherein determining the confidence value comprises: determining the confidence value based on a comparison between at least two cost metrics for the set of candidate motion vectors (Par. 92: The candidate with the lowest score for the rate-distortion metric D+.lamda.R becomes the final prediction 160 for the given input block 10).
As per claims 8 and 17, Lee and Goldentouch discloses the method of claim 1, Lee teaches further comprising: modifying a number of bits to use for compressing the block based on the perceptual importance metric (Par. 23: In target blocks where the importance maps take on low values, the quantization parameter is increased relative to the frame quantization parameter, resulting in lower quality for those blocks; Par. 63: the 
As per claims 9 and 18, Lee and Goldentouch discloses the method of claim 1, Lee teaches further comprising: performing one of determining an area of interest of the image or adjusting an aspect of three-dimensional rendering of a subsequent frame based on the perceptual importance metric (Par. 28: The temporal information for the importance maps may be provided by a computational transformation process (e.g. an algorithm) that determines the encoding importance of each block for inter-prediction in future frames).
As per claim 20, Lee and Goldentouch discloses the non-transitory computer-readable medium of claim 19, Lee teaches wherein the instructions further cause the processor to: modify a number of bits to use for compressing the block based on the perceptual importance metric (Par. 23: In target blocks where the importance maps take on low values, the quantization parameter is increased relative to the frame quantization parameter, resulting in lower quality for those blocks; Par. 63: the best motion vector candidate (prediction) is chosen as the one that minimizes the rate-distortion metric D+.lamda.R, where the distortion D measures the error between the input block and its 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KIET M DOAN/Primary Examiner, Art Unit 2641